This is an appeal from an order denying leave to withdraw a plea of guilty to an information charging defendant as follows:
"On or about the 10th day of June, A.D. 1939, at the said city of Detroit, in the county aforesaid (the defendant) having knowledge of the commission of a felony, to-wit, robbery armed of Joseph Moross, which was committed on the 27th day of May, A.D. 1939, by Saul Pearl, Sam Becker, Booker Willis and Severe Robinson, did then and there commit the crime of misprision of a felony by failing to make a disclosure of said felony to the authorities or to do anything toward the apprehension and bringing to *Page 265 
justice the persons guilty of the felony so known to him, contrary to the common law in force and effect in this State."
On December 21, 1939, defendant signed a written waiver of trial by jury; and after one witness was sworn and gave some testimony, defendant withdrew his plea of not guilty and entered a plea of guilty. The cause was adjourned to a later date at which time defendant made a motion to withdraw his former plea of guilty. This motion was denied, and following the denial of the motion defendant was given a prison sentence.
At the time the plea of guilty was entered, the following took place:
"The court (to defendant): I understand at this time, through your counsel, you wish to withdraw your plea of not guilt previously entered and wish to plead guilty to the first count in the information?
"The defendant: Yes.
"The court: The count is that on or about the 10th day of June, A.D. 1939, in the city of Detroit, in the county aforesaid, having knowledge of the commission of a felony, to-wit —
"Mr. Fitzgerald: It is a misdemeanor.
"The court: — did then and there commit the crime of misprision of a felony. You make this plea freely and voluntarily?
"The defendant: Yes, sir.
"The court: And plead guilty?
"The defendant: Yes, sir.
"The court: No one has made you any promises to get you to plead guilty?
"The defendant: No, sir.
"The court: No one has made any threats to get you to plead guilty?
"The defendant: No, sir.
"The court: You plead guilty because you are guilty? *Page 266 
"The defendant: Yes, sir.
"The court: Well, now, you say that the first charge is a misdemeanor?
"Mr. Pearl: Yes, your honor, it is a common-law offense.
"Mr. Fitzgerald: With the offense punishable as a common-law offense. It is a common-law misdemeanor even though there is a punishment attached to it of a $2,500 fine or five years' imprisonment.
"The court: I want that understood.
"The defendant: Yes.
"Mr. Fitzgerald: Yes.
"The court: It is a misdemeanor under the common law. The punishment is provided under the statute in that "catch-all" section.
"Mr. Fitzgerald: That is it. It is punishable as though it were a felony.
"The court: Very well, I will accept your plea and I will refer you to the probation department and remand you for sentence January 10th. The bond is what?"
Defendant appeals and contends that the court was in error in passing sentence upon the defendant as the charge "misprision of a felony" at common law is an ancient common-law offense and as such is obsolete and is not a part of the common law of Michigan; and for the additional reason that defendant had a right to withdraw his plea of guilty before sentence.
The determination of whether the crime of "misprision of a felony" is still a part of our criminal law is one of first impression in our court.
In Const. 1908, sched. § 1, the following provision is found:
"The common law and the statute laws now in force, not repugnant to this Constitution, shall remain in force until they expire by their own limitations, or are altered or repealed."
No claim is made that this part of the common law *Page 267 
is repugnant to the Constitution or that it has been altered or repealed, but the claim is made that modern conditions have made such a crime obsolete and that the common law may be repealed by conditions which make it inapplicable to present conditions.
In 1 Chitty on Criminal Law (5th Ed.), p. 2, in defining misprision of a felony, the author says:
"Thus, in case of treason and felony, any person knowing the crime to have been committed, and concealing it, even though he has not actively assisted the offender, will be guilty of a misprision of the crime which he has been instrumental in concealing. * * * In all cases, therefore, when a capital offense has been committed, it is the absolute duty, and only safe conduct of the party who is aware of the circumstances, to reveal it as soon as possible to some judge of assize or justice of the peace."
In the case of State v. Biddle, 32 Del. 401 (124 A. 804), the court held that misprision remained as a part of the common law of Delaware. The Vermont court has also indicated that the crime of misprision of a felony is a part of the common law. See State v. Wilson, 80 Vt. 249 (67 A. 533).
In the case of Pond v. People, 8 Mich. 150, 177, we said:
"It is held to be the duty of every man who sees a felony attempted by violence, to prevent it if possible, and in the performance of this duty, which is an active one, there is a legal right to use all necessary means to make the resistance effectual."
In our opinion the determination of the question of whether there has been such a change in condition as to warrant the repeal of the crime of misprision of a felony is a problem to be solved by the legislative branch of our government. Until the legislature speaks upon this subject we must hold that the crime of misprision of a felony is still a part of the law of Michigan. *Page 268 
"It is now the settled rule in this State that a plea of guilty may be withdrawn at any time before sentence."People v. Stone, 293 Mich. 658.
In People v. Piechowiak, 278 Mich. 550, we said:
"A considerate procedure of long recognition in this jurisdiction admits of withdrawal of a plea of guilty at any time before sentence, and this is especially true where in a case like this an examination has been waived and, therefore, no informative court-recorded evidence is available."
See, also, People v. Wexner, 280 Mich. 696.
It is also the accepted law in our State that if a plea of guilty is made under a misapprehension of fact or law, it should be set aside. People v. Utter, 209 Mich. 214. In the case at bar, defendant was charged with an offense known as "misprision of a felony" at common law. We are convinced after reading the record that the defendant did not understand the information to which he pleaded guilty.
Under such circumstances the sentence must be vacated; and the case should be remanded to the circuit court with direction to permit defendant to withdraw the plea of guilty and plead not guilty and have trial.
BUSHNELL, C.J., concurred with SHARPE, J.